604



               OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                                  AUSTIN
ORoVrR     SCLLCRS
ATrolMrv    QCNRAL




     Honorable I. M. Trimble, First Assistant
     State Superintendentof Public Xnstruction
     Austin, Texas
     Dear Sir:                    opinion Ro. o-7360
                                  Re:   Taxation and bon




             From the correspond
     of August 16,~1946, It app
     tiorthhas acquired land fo
     geographical bo                              ndent School
     District. The                                 red whether
                                                   he City of Fort
                                               Id responsible for
                                               f the district.
                                         e questions we enclose
                                          in vhich the County
                                         rised that an air port
                                          vaa exempt from taxation
                                      in the land purchased for
                                      n addition to the cases cited
                               on,*your attention ir invited to the
                             the same subject: Corporation of San
                              State, 111 Tex. 108, 229 S. U. 845;
                    S. i. v. City of Bryan, I.43 ter. 348, 184
Lans. Ch. C. B. A. T. Chemical Bank and Tru8t Co.
     (Sup. Ct.) 160 S.W.2d 48; Davis,v'.Burnett, 77 Tex. 3,
     13 S. Y. 613; Daugherty V. Thortipcron,
                                          71 Tex. 192, 9 S. Y.
     99.
        Honorable T. hi.Trlmble, Pago 2


                 The l aquimiblon of the property within !?avermn
        Tnd-rndont School District would not render the City of
        -“..-c--
    I   lart  - wth reeponsible for any portion of the echo01 die
        -_-_ UC
        triat indebtednem, save only to the extent that .the
        property  acquired  might be subject to taxel if used by
        the City for other than public purpoeee.
1
                                          Yours   very   truly
    I




                                     -w    Gaynor Kendall
                                           Asaiet?.nt


        Encloeurr




                           .